FILED
                           NOT FOR PUBLICATION
                                                                             MAY 06 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-30038

              Plaintiff - Appellee,              D.C. No. 2:13-cr-02091-SAB-1

 v.
                                                 MEMORANDUM*
ROSE EVANGELISTA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                        Argued and Submitted May 3, 2016
                               Seattle, Washington

Before: GRABER, BERZON, and MURGUIA, Circuit Judges.

      Defendant Rose Evangelista appeals the criminal judgment following her

plea of guilty to four counts of bank fraud, in violation of 18 U.S.C. § 1344, and

one count of aggravated identity theft, in violation of 18 U.S.C. § 1028A.

Reviewing de novo the district court’s denial of Defendant’s motion to suppress




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence, United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th Cir. 2002), we

affirm.

       The district court correctly held that "the magistrate had a substantial basis

for concluding that probable cause existed." Illinois v. Gates, 462 U.S. 213,

238–39 (1983) (internal quotation marks and alterations omitted). "[G]iven all the

circumstances set forth in the affidavit[,] . . . there [was] a fair probability that

contraband or evidence of a crime [would] be found" at the "A Street" residence.

Id. at 238. Defendant concedes that ample evidence suggested that Bryan Gilbert

was engaged in identity theft and forgery. It was reasonable to infer from the

statements in the affidavit that Gilbert used a false identity to rent the residence;

that Gilbert had moved into, or at least was using, the residence; and that there was

a "reasonable nexus" between Gilbert’s criminal activity and the residence.

Chavez-Miranda, 306 F.3d at 978. Using a "practical, common-sense" approach,

Gates, 462 U.S. at 238, a person who rents a residence is likely to have moved into,

or at least be using, that residence. Similarly, it was reasonable to infer from

Gilbert’s use of a false identity to secure the rental agreement that evidence of

identity theft and forgery may be found in the residence. See United States v. Gil,

58 F.3d 1414, 1418 (9th Cir. 1995) ("Based on the nature of the evidence and the




                                             2
type of offense, a magistrate may draw reasonable inferences about where evidence

is likely to be kept." (internal quotation marks and alteration omitted)).

      The district court also correctly held that, even if the affidavit was

insufficient to establish probable cause, the "good faith" exception applies. At a

minimum, for the reasons just noted, the affidavit "provide[d] a colorable argument

for probable cause." United States v. Underwood, 725 F.3d 1076, 1085 (9th Cir.

2013).

      AFFIRMED.




                                           3